                                               United States Bankruptcy Court
                                                  District of New Mexico
In re:                                                                                                     Case No. 17-10498-j
Kathryn Ramona Esquibel                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1084-1                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 18, 2020
                                      Form ID: pdfor1                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 20, 2020.
intp           +Sexton John,   3502 33rd Circle,   Rio Rancho, NM 87124-1931

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 20, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 18, 2020 at the address(es) listed below:
              Alice Nystel Page   on behalf of U.S. Trustee    United States Trustee Alice.N.Page@usdoj.gov
              Alice Nystel Page   on behalf of Plaintiff    United States Trustee Alice.N.Page@usdoj.gov
              Benjamin A. Jacobs    on behalf of Trustee Yvette J. Gonzales bjacobs@askewwhite.com,
               askewmazellawfirm@gmail.com;enunez@askewwhite.com;mvallejos@askewwhite.com;askewmazeladmin@ecf.co
               urtdrive.com;hhenry@askewwhite.com
              Daniel Andrew White    on behalf of Trustee Yvette J. Gonzales dwhite@askewwhite.com,
               askewmazellawfirm@gmail.com;enunez@askewwhite.com;mvallejos@askewwhite.com;askewmazeladmin@ecf.co
               urtdrive.com;hhenry@askewwhite.com
              David Alton Kelly   alton@kgeenergy.com
              Edward Alexander Mazel    on behalf of Trustee Yvette J. Gonzales ed@lawmazel.com,
               trusteemazel@gmail.com
              Edward Alexander Mazel    on behalf of Plaintiff   Yvette J. Gonzales ed@lawmazel.com,
               trusteemazel@gmail.com
              Jacqueline Ortiz    on behalf of Plaintiff    Yvette J. Gonzales jortiz@askewmazelfirm.com,
               maryvallejos@askewmazelfirm.com;ericanunez@askewmazelfirm.com;askewmazeladmin@ecf.courtdrive.com;
               Haley@askewmazelfirm.com
              Jacqueline Ortiz    on behalf of Trustee Yvette J. Gonzales jortiz@askewmazelfirm.com,
               maryvallejos@askewmazelfirm.com;ericanunez@askewmazelfirm.com;askewmazeladmin@ecf.courtdrive.com;
               Haley@askewmazelfirm.com
              James A Askew   on behalf of Trustee Yvette J. Gonzales jaskew@askewwhite.com,
               enunez@askewwhite.com;mvallejos@askewwhite.com;agarcia@askewwhite.com;askewmazeladmin@ecf.courtdr
               ive.com;hhenry@askewwhite.com
              Michael K Daniels   on behalf of Plaintiff Martin Lopez mike@mdanielslaw.com,
               rebeccanm@gmail.com;steinhardt23@gmail.com
              Michael K Daniels   on behalf of Creditor    Estate of Nancy Richards mike@mdanielslaw.com,
               rebeccanm@gmail.com;steinhardt23@gmail.com
              Michael K Daniels   on behalf of Creditor    Merrie Chappell Law, PC mike@mdanielslaw.com,
               rebeccanm@gmail.com;steinhardt23@gmail.com
              Michael K Daniels   on behalf of Creditor    Martin Lopez, III, PC mike@mdanielslaw.com,
               rebeccanm@gmail.com;steinhardt23@gmail.com
              United States Trustee    ustpregion20.aq.ecf@usdoj.gov
              Wesley O Pool   on behalf of Defendant Kathryn Ramona Esquibel wesley@poollawfirm.com,
               mike@poollawfirm.com
              Wesley O Pool   on behalf of Debtor Kathryn Ramona Esquibel wesley@poollawfirm.com,
               mike@poollawfirm.com
              Yvette J. Gonzales    yjgllc@yahoo.com, yg@trustesolutions.net
                                                                                             TOTAL: 18




          Case 17-10498-j7            Doc 137         Filed 02/20/20         Entered 02/20/20 22:40:18 Page 1 of 4
                                 UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF NEW MEXICO

  In re: KATHRYN RAMONA ESQUIBEL,                                                 No. 17-10498-j7
         Debtor.

       ORDER DIRECTING CHAPTER 7 TRUSTEE TO FILE A REPORT AND NOTICE
          REGARDING APPRAISAL AND SCHEDULING STATUS CONFERENCE

          On February 18, 2020, the Court held a status conference in two related Adversary
  Proceedings: Martin Lopez v. Kathryn Ramona Esquibel – Adv. Proc. No. 17-1044-j and United
  States Trustee v. Kathryn Ramona Esquibel – Adv. Proc. No. 17-1045-j. Parties/counsel who
  appeared at the status conference were noted on the record.

          Previously, the Chapter 7 Trustee reached a settlement with John Sexton, David Kelly,
  and Martin Lopez, III, P.C. which resolved the claims raised in Adversary Proceeding No. 17-
  1045-j.1 The Settlement Agreement and Mutual Release grants David Kelly a one year exclusive
  right to purchase certain real property (“Property”) from the Chapter 7 Trustee, which period
  “begin[s] on the earlier of the effective date of an appraisal obtained by either the [Chapter 7]
  Trustee or [David] Kelly.” See Settlement Agreement and Mutual Release, ¶4, Adversary
  Proceeding No. 17-1044-j – Docket No. 26. The Court approved the Settlement Agreement and
  Mutual Release in this bankruptcy case on May 31, 2019. See Docket No. 126. Adversary
  Proceeding No. 17-1044-j remains open pending completion of the terms of the Settlement
  Agreement and Mutual Release. It is not clear whether the one-year exclusive purchase right,
  triggered by the effective date of an appraisal of the Property obtained by the Chapter 7 Trustee
  or David Kelly has begun to run.

         WHEREFORE, IN ACCORDANCE with the Court’s ruling at the status conference held
  February 18, 2020,

             IT IS ORDERED:

          1. Trustee’s Report of Intention to Obtain Appraisal. By February 28, 2020, the Chapter
  7 Trustee shall file a report indicating whether she intends to obtain an appraisal for the Property,
  and, if so, when she will order an appraisal of the Property.

         2. Trustee’s Report of Appraisal. If the Chapter 7 Trustee orders an appraisal of the
  Property, upon receipt of the appraisal, the Trustee shall promptly file a notice of receipt of the
  appraisal with a copy of the appraisal attached.

          3. Status Conference. If the Chapter 7 Trustee does not timely file a report as required by
  paragraph 1, or files a report indicating that she does not intend to order an appraisal of the
  Property, the Court will hold a status conference on Wednesday, March 4, 2020 at 11:00 a.m.
  in the judge’s hearing room, 5th Floor, Pete V. Domenici United States Courthouse, 333 Lomas
  1
      The Court closed Adversary Proceeding No. 17-1044-j on February 18, 2020.




Case 17-10498-j7           Doc 137       Filed 02/20/20        Entered 02/20/20 22:40:18 Page 2 of 4
  Blvd. NW, Albuquerque, NM 87102. Parties/counsel may appear at the status conference by
  telephone by making arrangements with chambers (505 600-4650 or
  jacobvitzstaff@nmb.uscourts.gov) at least one business day prior to the scheduled status
  conference.




                                      ____________________________________
                                      ROBERT H. JACOBVITZ
                                      United States Bankruptcy Judge

  Date entered on docket: February 18, 2020

  COPY TO:

  Wesley O Pool
  Attorney for Debtor
  201 Innsdale Terrace
  Clovis, NM 88101

  Yvette J. Gonzales
  Chapter 7 Trustee
  PO Box 1037
  Placitas, NM 87043-1037

  Edward Alexander Mazel
  Attorney for Chapter 7 Trustee
  Mazel Law, LLC
  1122 Central Ave. SW, Suite 4
  Albuquerque, NM 87102

  Daniel Andrew White
  Attorney for Chapter 7 Trustee
  Askew & White, LLC
  1122 Central Ave SW,Ste. 1
  Albuquerque, NM 87102

  Alice Nystel Page
  Office of the U.S. Trustee
  PO Box 608
  Albuquerque, NM 87103-0608

  Sexton John
  3502 33rd Circle
  Rio Rancho, NM 87124

                                               2



Case 17-10498-j7     Doc 137       Filed 02/20/20   Entered 02/20/20 22:40:18 Page 3 of 4
  David Alton Kelly
  252 S. 6th Street
  P.O. Box 414
  Santa Rosa, NM 88435

  Michael K Daniels
  Attorney for Martin Lopez
  PO Box 1640
  Albuquerque, NM 87103-1640




                                           3



Case 17-10498-j7   Doc 137     Filed 02/20/20   Entered 02/20/20 22:40:18 Page 4 of 4
